COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                  NO. 02-12-00361-CR


Diannia Shirlene Overstreet               §    From the 355th District Court

                                          §    of Hood County (CR11614)

v.                                        §    May 30, 2013

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                      JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the payment

terms listed as terms and conditions “A.” and “B.” in the judgment as grounds for the

revocation and adjudication. We further modify the judgment to reflect that Appellant’s

sentence is fifteen years’ confinement as orally pronounced by the trial court. It is

ordered that the judgment of the trial court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel